                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHARLES SUMMERS,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-982-PPS-MGG

 JEFF CONWAY, et al.,

                     Defendants.

                                   OPINION AND ORDER

       Charles Summers, a prisoner without a lawyer, filed two amended complaints.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant to

28 U.S.C. § 1915A, I must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief against a defendant who is immune from such relief.

       In the amended complaints, Summers alleges that, on November 28, 2015, he

slipped and fell and hit his head on the toilet in his cell at the Marion County Jail. He

complained to Nurse Ash about severe head pain and dizziness on several occasions.

She treated the cut on his head and determined that he did not have a concussion, but

he was not sent to a hospital. On January 14, 2016, he transferred to the Miami

Correctional Facility. On February 2, 2016, Summers told medical staff about his head

injury. On February 22, 2016, medical staff sent Summers to a hospital in Indianapolis
after he fell seven times. There, he was diagnosed with a life-threatening injury and

immediately underwent surgery to drain blood from his head. As a result of this injury,

he continues to suffer migraines, dizziness, and lack of focus. He seeks money damages.

       In the screening order for the initial complaint, I determined that Summers could

not proceed on his claims because he did not describe how the defendants were

personally involved with his medical treatment and because it appeared that his claims

were untimely. ECF 5. Though Summers has made some attempt at detailing the

defendants’ personal involvement, he does not explain how his claims are timely or

why the untimeliness should be excused. As set forth in my previous order, the

sequence of events described by Summers took place between November 2015 and

February 2016, and the applicable statute of limitations requires plaintiffs to file

lawsuits within two years of the date on which the injury occurred. Summers filed this

lawsuit on November 16, 2018 -- about eight months after the limitations period

expired. ECF 1-2. Therefore, Summers cannot proceed on his medical claim because it is

untimely.

       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because the amended complaints do not state a claim upon which relief can be granted.

       SO ORDERED.

       ENTERED: March 4, 2019.
                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
